UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-6835


UNITED STATES OF AMERICA,

                Petitioner - Appellee,

          v.

JOHN MARVIN BALLARD,

                Respondent - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:10-hc-02155-H)


Submitted:   June 17, 2015                 Decided:   June 26, 2015


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lynne L. Reid, L.L. REID LAW, Chapel Hill, North Carolina, for
Appellant.     Thomas G. Walker, United States Attorney, R.A.
Renfer,   Jr.,   Michael  G.  James,   Assistant  United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      John     Marvin       Ballard       appeals       the    district     court’s         order

civilly committing him as a sexually dangerous person, pursuant

to   the   Adam       Walsh      Act,   18      U.S.C.    § 4248      (2012).       Although

Ballard     concedes        he    meets      the     first     two   criteria     for       civil

commitment; namely, that he has engaged in child molestation in

the past and presently suffers from a serious mental illness,

abnormality,         or    disorder,       he    argues       that   the   district         court

clearly erred in finding he would have serious difficulty in

refraining from child molestation if released.                               According to

Ballard,       “the       evidentiary        findings         made   by    the    government

experts and adopted by the court are so internally inconsistent

with the facts such that a reasonable fact finder would not

credit them.”         Finding no reversible error, we affirm.

      A    determination           of     sexual        dangerousness       “is     for      the

factfinder      to     decide      among      reasonable        interpretations         of    the

evidence       and    [to]       determine       the     weight      accorded     to    expert

witnesses.”          United States v. Hall, 664 F.3d 456, 467 (4th Cir.

2012) (internal quotation marks omitted); see United States v.

Francis,       686 F.3d 265,   275     (4th     Cir.     2012)    (“[W]hether        an

individual       is       mentally      ill      to     this    degree     turns       on    the

significance of the factual information as viewed by the expert

psychiatrists         and     psychologists.”).                The   serious      difficulty

prong     of   sexual       dangerousness            “refers    to   the   degree      of    the

                                                 2
person’s      volitional        impairment,          which    impacts        the     person’s

ability      to     refrain      from       acting     upon     his     deviant       sexual

interests.”         Hall, 664 F.3d at 463 (internal quotation marks

omitted).

       The    evaluation         of    a     particular       individual’s          risk    of

recidivism may be based not only on actuarial tests, but also on

factors      such    as    the    offender’s          age,    his     participation         in

treatment,        his     ability      to     control     his     impulses,         and    his

commitment to controlling his behavior.                       Id. at 464.            We have

also    considered         an    individual’s           resistance          to     treatment,

continuing “deviant sexual thoughts,” and “cognitive distortions

and thinking errors about the appropriateness of children as

sexual partners[.]”             United States v. Wooden, 693 F.3d 440, 462

(4th Cir. 2012).            Although consideration of the nature of the

respondent’s criminal record is a critical part of the serious

difficulty        analysis,           the     Government        must        also      present

“sufficient       evidence       of    an    ongoing     volitional         impairment[.]”

United States v. Antone, 742 F.3d 151, 167-68 (4th Cir. 2014)

(emphasis omitted).

       The   district       court’s         factual    findings       are    reviewed      for

clear error, while its legal conclusions are reviewed de novo.

United States v. Perez, 752 F.3d 398, 404 (4th Cir. 2014).                                 This

court    grants      great      deference       to    factual       findings       based    on

credibility determinations.                  United States v. Heyer, 740 F.3d
3
284, 292 (4th Cir. 2014).         “[I]f the district court’s account of

the evidence is plausible in light of the record viewed in its

entirety, [we] may not reverse it even though convinced that had

[we] been sitting as the trier of fact, [we] would have weighed

the evidence differently.”           Wooden, 693 F.3d at 451 (internal

quotation marks omitted).         Moreover, “evaluating the credibility

of experts and the value of their opinions is a function best

committed to the district courts, and one to which appellate

courts must defer, and the Court should be especially reluctant

to set aside a finding based on the trial court’s evaluation of

conflicting expert testimony.”         Heyer, 740 F.3d at 292.

     Although      “clear-error     review    is   deferential,   it     is   not

toothless.”     Wooden, 693 F.3d at 452 (internal quotation marks

omitted).     Thus, “we may discern clear error when a court makes

findings    without    properly      taking     into    account   substantial

evidence to the contrary.”          United States v. Caporale, 701 F.3d
128, 140 (4th Cir. 2012) (internal quotation marks omitted).                   We

have reviewed the record and have considered Ballard’s arguments

and conclude that the district court did not clearly err in

finding that Ballard would have seriously difficulty refraining

from sexually violent conduct or child molestation if released

from incarceration.

     Accordingly,     we   affirm    the     district   court’s   order.       We

dispense    with    oral   argument     because     the   facts    and     legal

                                       4
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   5